Citation Nr: 0333373	
Decision Date: 11/06/03    Archive Date: 12/10/03

DOCKET NO.  00-17 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for service- connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.

2.  Entitlement to a temporary total rating based on 
hospitalization from October 18, 1999 to November 12, 1999, 
under the provisions of 38 C.F.R. § 4.29.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Jackson, Mississippi Regional Office 
(RO).  

The veteran testified at a hearing before a Hearing Officer 
at the RO in December 2000.  The case was previously before 
the Board in December 2002, at which time it was Remanded to 
afford the veteran a hearing before the Board.  The veteran 
is currently incarcerated, and the VA is willing to schedule 
a hearing for him.  The veteran was unable to arrange to 
attend, and the case is once again before the Board for 
appellate consideration of the issue on appeal. 

The claims for increased rating for PTSD and TDIU will be 
addressed in the Remand portion of the case.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  For the period from October 18, 1999 to November 12, 
1999, the veteran did not require hospitalization in excess 
of 21 days for a service- connected condition.




CONCLUSION OF LAW

A temporary total evaluation for the period from October 18, 
1999 to November 12, 1999 is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. 38 C.F.R. § 4.29 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO as 
reflected by the July 2002 Supplemental Statement of the 
Case.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, a medical opinion has been 
obtained on the veteran's behalf, pertinent records have been 
associated with the claims file and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

Pursuant to 38 C.F.R. § 4.29, a total disability rating will 
be assigned without regard to other provisions of the rating 
schedule when it is established that a service-connected 
disability has required hospital treatment in a VA facility 
for a period in excess of 21 days.

The veteran contends that he was hospitalized from October 
18, 1999 to November 12, 1999 for PTSD and that he should be 
entitled to a temporary rating under the provisions of 38 
C.F.R. § 4.29.

However, the Board's review of the reports pertaining to such 
period of hospitalization reflects that his admission, was 
apparently occasioned by the need for substance abuse 
rehabilitation.  Subsequent treatment reports, in turn, 
reflect no ascertained treatment regimen of 21 days or more 
in response to any service-connected disability.  A VA 
examination in January 2001 concluded that you had a 
substance abuse problem prior to service; the examiner 
additionally concluded that the veteran's substance abuse was 
not a consequence of his PTSD. 

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Given the foregoing observations, then, the preponderance of 
the evidence is against the claim for a temporary total 
rating, in accordance with 38 C.F.R. § 4.29, for 
hospitalization from October 18, 1999 to November 12, 1999.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


ORDER

Entitlement to a temporary total rating based on 
hospitalization from October 18, 1999 to November 12, 1999, 
under the provisions of 38 C.F.R. § 4.29 is denied.


REMAND

Considerable additional medical evidence was submitted after 
issuance of the last Supplemental Statement of the Case in 
July 2002.  Such evidence does not relate to the veteran's 
hospitalization from October 18, 1999 to November 12, 1999, 
and, therefore, there is no prejudice in adjudicating the 
veteran's temporary total rating claim for that period.  
However, the evidence is pertinent to the other issues under 
appeal, and consideration of such evidence by the RO is 
necessary in the absence of a waiver.  Also, a resultant 
supplemental statement of the case is necessary pursuant to 
the requirements of 38 C.F.R. § 19.31 (2003).

To ensure full compliance with due process requirements, the 
case is Remanded for the following development:

After undertaking any additional 
development deemed necessary, the RO 
should consider the additional evidence 
associated with the claims file since the 
last SSOC was issued in July 2002.  
Thereafter, the RO should readjudicate 
the remaining issues on appeal.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and an opportunity to respond 
thereto.

The purpose of this REMAND is to obtain additional 
development and/or to afford additional due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



